Exhibit 10.45
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.


picture11.jpg [picture11.jpg]
December 17, 2019


Sandy Macrae, Ph.D.
Chief Executive Officer
Sangamo Therapeutics, Inc.
7000 Marina Blvd
Brisbane, CA 94804




Re: SB-525 IND transfer and [*] milestone under the Collaboration and License
Agreement between Sangamo Therapeutics, Inc. (“Sangamo”) and Pfizer Inc.
(“Pfizer”), dated May 10, 2017 (“Collaboration Agreement”).




Dear Dr. Macrae,


This letter (“Letter Amendment”) sets forth Sangamo’s and Pfizer’s understanding
and agreement related to transferring the IND for SB-525 and Pfizer potentially
paying the [*] milestone for SB-525 ahead of [*] for SB-525. This Letter
Amendment is an amendment to the Collaboration Agreement and capitalized terms
used herein but not otherwise defined shall have the meaning ascribed to them in
the Collaboration Agreement.


Section 5.2 of the Collaboration Agreement sets forth that Sangamo would retain
ownership of the IND for SB-525 and shall be responsible for all regulatory
activities for SB-525 in the U.S., in each case through the IND Transition Date.
Although the IND Transition Date has not yet been reached, in order to advance
the SB-525 development, Pfizer would like to begin the process of Sangamo
transferring ownership of the IND for SB-25, namely IND 17250 (the “IND”) and
transferring responsibility for all regulatory activities for SB-525. Before
Pfizer can approve the IND and responsibility transfer, Pfizer must ensure the
readiness of transfer of the IND, which includes but is not limited to [*]
(collectively, the “Transfer Preparation Activities”), and Sangamo is willing to
cooperate reasonably with and provide reasonable assistance to Pfizer in order
to complete these Transfer Preparation Activities on or before [*]. Once the
Transfer Preparation Activities are complete, Pfizer will promptly seek internal
approval to provide written authorization to Sangamo to instruct the U.S. FDA to
transfer ownership of the IND for SB-525 to Pfizer, and such approval shall not
be unreasonably withheld. Immediately after



--------------------------------------------------------------------------------



Pfizer receives such internal approval, it will inform Sangamo and Sangamo shall
instruct the U.S. FDA to transfer ownership of the IND; provided that Sangamo
will allow Pfizer to review and approve the instructions it intends to provide
to the U.S. FDA prior to delivering such instructions to the U.S. FDA. Upon
Sangamo’s submission, Pfizer will timely submit to the U.S. FDA its acceptance
of ownership of the IND as to effectuate its acceptance of the IND transfer by
[*], or such other date as mutually agreed in writing by the Parties. The date
on which Pfizer submits its acceptance of the ownership of the IND to the U.S.
FDA will be the IND Transition Date under the Collaboration Agreement. In the
event the Transfer Preparation Activities are not completed by [*], Sangamo and
Pfizer will reasonably discuss extending such deadline, with both parties
recognizing time is of the essence and that such Transfer Preparation Activities
should be completed as soon as reasonably practicable. In no event will the
transfer of the IND cancel the obligations of each of Sangamo and Pfizer to
cooperate reasonably and provide reasonable assistance to the other party with
regards to preparation of Regulatory Materials for any Product, as set forth in
the Collaboration Agreement.


Section 9.4 of the Collaboration Agreement sets forth certain development
milestones to be paid by Pfizer to Sangamo following the achievement of defined
milestone events. The [*] would be paid [*]. Although the [*] has not yet been
achieved, at [*]. As such, if Sangamo [*] as set forth in this letter, then upon
Pfizer’s submission of its acceptance of the ownership of the IND, the [*]
milestone payment for [*] shall be due, [*]. Sangamo and Pfizer recognize and
agree that [*]. In the event that [*] in accordance with the terms and
conditions set forth by the Collaboration Agreement prior to this Letter
Amendment.


Your signature below and return of this letter will serve as Sangamo’s agreement
to the content of this letter and the terms and conditions set forth herein.


Sincerely,




[*]
[*]
[*]


        


………………………………………………..
Read, Understood, and Agreed On behalf of Sangamo Therapeutics, Inc.




__/s Alexander Macrae____________
Signature


______Alexander Macrae______________
Printed Name & Title


_____Dec 17, 2019___________________________
Date
Page 2 of 2



--------------------------------------------------------------------------------



Exhibit A


[*]




Page 3 of 3

